Name: 96/286/EC: Commission Decision of 11 April 1996 laying down detailed rules for the application of Council Decision No 95/527/EC on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance;  employment;  business organisation
 Date Published: 1996-04-30

 Avis juridique important|31996D028696/286/EC: Commission Decision of 11 April 1996 laying down detailed rules for the application of Council Decision No 95/527/EC on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy Official Journal L 106 , 30/04/1996 P. 0037 - 0040COMMISSION DECISION of 11 April 1996 laying down detailed rules for the application of Council Decision No 95/527/EC on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy (96/286/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision No 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular the second subparagraph of Article 2 (3) thereof,Whereas detailed rules should be laid down for determining the expenditure eligible for the training of national officials connected with control activities applicable to the common fisheries policy;Whereas training via the organization of courses and seminars or via exchanges of national officials constitutes an appropriate measure by which to enhance Member States' human resources and, in particular, targeted vocational training promoting a more effective management of the common fisheries policy;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 1. Expenditure eligible for training schemes for national officials connected with control activities shall cover all actual expenditure arising from either the organization of training courses and seminars of at least one day's duration or from exchanges of national officials.2. Such training schemes shall be of a maximum duration of two years and shall aim to improve the quality and effectiveness of the monitoring of fishing and related activities as also to stimulate intensive and permanent cooperation at all levels of the administrations concerned with a view to promoting increased synergy for the purposes of the common fisheries policy.Article 2 1. The seminars and training courses shall cover:- fisheries surveillance methodology,- Community legislation governing the common fisheries policy and, in particular, control,- use of modern techniques,- implementation by the Member States of the control system applicable to the common fisheries policy,- alerting national officials to the importance and impact of control activities on the fisheries sector in order to promote good relations with the representatives of the fishing industry.2. Expenditure on organizing courses and seminars may cover, in particular, the renting of lecture rooms, the purchase or hiring of teaching material and the payment of the fees of trainers not acting in their capacity as officials of a national or Community administration, and also the travel and subsistence costs of national officials attending courses or seminars as well as those of training staff.Article 3 1. Exchanges of national officials between national administrations shall take the form of joint training periods or visits lasting one or more weeks and shall be designed to develop the coordination of the control activities between the competent authorities of the Member States through a better understanding of the national procedures of the other Member States.2. Expenditure connected with the exchanges referred to in paragraph 1 shall cover, in particular, the travel and other expenses of the national officials concerned by exchanges between national administrations.Article 4 1. Travel costs shall correspond to a return trip for national officials and training staff between the place of residence and the place of destination by public transport.2. Subsistence expenses shall cover accommodation costs, meals and local travel.3. Travel and subsistence expenses shall be fixed in accordance with national reimbursement procedures.Article 5 1. The expenses referred to in Article 2 (2) shall be established in accordance with the table set out in Annex I.2. The expenses referred to in Article 3 (2) shall be established in accordance with the table set out in Annex II.Article 6 This Decision is addressed to the Member States.Done at Brussels, 11 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 14. 12. 1995, p. 30.ANNEX I ANNUAL DECLARATION OF EXPENSES FOR THE ORGANIZATION OF COURSES AND SEMINARS >START OF GRAPHIC>>END OF GRAPHIC>ANNEX II ANNUAL DECLARATION OF TRAVEL AND OTHER EXPENSES OF NATIONAL OFFICIALS TAKING PART IN EXCHANGES OF OFFICIALS BETWEEN NATIONAL ADMINISTRATIONS >START OF GRAPHIC>>END OF GRAPHIC>